PER CURIAM:
Marcel Barnes appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2000) motion and reducing his sentence from life in prison to 360 months. We reject Barnes’ claim on appeal that he can raise a challenge to his sentence under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), in a § 3582(c)(2) motion. See United States v. Moreno, 421 F.3d 1217, 1220-21 (11th Cir.2005), cert. denied, —U.S. —, 126 S.Ct. 1643, 164 L.Ed.2d 351 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Barnes, No. CR-94-52 (E.D.Va. Nov. 4, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.